CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 I, Daniel T. Hendrix, Chief Executive Officer of Interface, Inc. (the “Company”), certify, pursuant to 18 U.S.C. § 1350 as adopted by § 906 of the Sarbanes-Oxley Act of 2002, that: the Quarterly Report on Form 10-Q of the Company for the quarterly period ended April 3, 2011 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:May 13, 2011 /s/Daniel T. Hendrix Daniel T. Hendrix Chief Executive Officer
